Case 2:18-cv-07601-DSF-FFM Document 43 Filed 10/06/20 Page 1 of 1 Page ID #:323

                                                                                     JS-6

   1
   2
   3
   4
   5
   6
   7
   8                              UNITED STATES DISTRICT COURT
   9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10
         JESSICA SHAW, an individual,                  Case No.: 2:18-CV-07601 DSF (FFMx)
  11
  12                 Plaintiff,                        ORDER TO DISMISS CASE
  13                                                   WITHOUT PREJUDICE
             vs.
  14
  15     GEICO GENERAL INSURANCE
         COMPANY, and DOES 1 through 10,
  16
         inclusive                                     Date Action Filed:   July 19, 2018
  17                                                   Trial Date:          None
  18                 Defendant

  19
             Pursuant to the parties’ stipulation filed concurrently with this Order (Dkt. #42),
  20
       the case is DISMISSED WITHOUT PREJUDICE.
  21
             IT IS SO ORDERED.
  22
  23   Date: October 6, 2020                    ___________________________
  24                                            Dale S. Fischer
  25                                            United States District Judge

  26
  27
  28                                             -1-
